UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 5, 2010 LUCKY BOY SILVER CORP. (Exact name of registrant as specified in its charter) Wyoming 333-146675 26-0665441 (State or Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5466 Canvasback Rd., Blaine, WA 98230 (Address and telephone number of principal executive office) Registrant’s telephone number, including area code:(702) 839-4029 SIERRA VENTURES, INC. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e -4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On February 5, 2010 we filed an Amendment to Articles with the Wyoming Secretary of State and changed our name from “Sierra Ventures Inc.” to “Lucky Boy Silver Corp.”We changed the name of our company to better reflect the direction and business of our company. Item 7.01Regulation FD Disclosure The name change became effective with the Over-the-Counter Bulletin Board at the open of business on March 31, 2010. Our new symbol is LUCB and our new CUSIP is 549517 100. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Amendment to Articles filed with the WY Secretary of State on February 5, 2010 Certificate of Name Change filed with the WY Secretary of State on February 5, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIERRA VENTURES, INC. Per: /s/ Ken Liebscher Ken Liebscher President andChief Executive Officer March 30, 2010 3
